
	

113 HR 2181 IH: Safe Food for Seniors Act of 2013
U.S. House of Representatives
2013-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2181
		IN THE HOUSE OF REPRESENTATIVES
		
			May 23, 2013
			Mr. Latham (for
			 himself and Mr. Blumenauer) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend titles XVIII and XIX of the Social Security Act
		  with respect to the qualification of the director of food services of a
		  Medicare skilled nursing facility or a Medicaid nursing
		  facility.
	
	
		1.Short titleThis Act may be cited as the
			 Safe Food for Seniors Act of
			 2013.
		2.Qualification of
			 director of food services of a Medicare skilled nursing facility or a Medicaid
			 nursing facility
			(a)Medicare skilled
			 nursing facilitiesSection
			 1819(b)(4)(A) of the Social Security Act (42 U.S.C. 1395i–3(b)(4)(A)) is
			 amended by adding at the end the following: With respect to meeting any
			 staffing requirement imposed by the Secretary for purposes of satisfying clause
			 (iv), in the case that the facility does not employ a full-time qualified
			 dietitian (as defined in paragraph (2) of section 483.35(a) of title 42, Code
			 of Federal Regulations, as in effect as of the date of the enactment of the
			 Safe Food for Seniors Act of 2013) but complies with such section by
			 designating a director of food services (as described in paragraph (1) of such
			 section), the director of food services shall be a Certified Dietary Manager
			 meeting the applicable requirements published by the Certifying Board for
			 Dietary Managers, a Dietetic Technician, Registered meeting the applicable
			 requirements published by the Commission on Dietetic Registration, or an
			 individual with equivalent military or academic qualifications (as specified by
			 the Secretary)..
			(b)Medicaid nursing
			 facilitiesSection
			 1919(b)(4)(A) of the Social Security Act (42 U.S.C. 1396r(b)(4)(A)) is amended
			 by adding at the end the following: With respect to meeting any staffing
			 requirement imposed by the Secretary for purposes of satisfying clause (iv), in
			 the case that the facility does not employ a full-time qualified dietitian (as
			 defined in paragraph (2) of section 483.35(a) of title 42, Code of Federal
			 Regulations, as in effect as of the date of the enactment of the Safe Food for
			 Seniors Act of 2013) but complies with such section by designating a director
			 of food services (as described in paragraph (1) of such section), the director
			 of food services shall be a Certified Dietary Manager meeting the applicable
			 requirements published by the Certifying Board for Dietary Managers, a Dietetic
			 Technician, Registered meeting the applicable requirements published by the
			 Commission on Dietetic Registration, or an individual with equivalent military
			 or academic qualifications (as specified by the Secretary)..
			(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 date that is 180 days after the date of enactment of this Act.
			
